EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 21, 2014,
by and between AASTROM BIOSCIENCES, INC., a Michigan corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (together with it permitted assigns, the “Buyer”).  Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth in the Purchase Agreement by and between the parties hereto, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”).

 

WHEREAS:

 

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to Fifteen Million Dollars
($15,000,000) of Purchase Shares and to induce the Buyer to enter into the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.                                      DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.                                      “Investor” means the Buyer, any
transferee or assignee thereof to whom a Buyer assigns its rights under this
Agreement in accordance with Section 9 and who agrees to become bound by the
provisions of this Agreement, and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement in accordance
with Section 9 and who agrees to become bound by the provisions of this
Agreement.

 

b.                                      “Person” means any individual or entity
including but not limited to any corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

 

c.                                       “Register,” “registered,” and
“registration” refer to a registration effected by preparing and filing one or
more registration statements of the Company in compliance with the Securities
Act and pursuant to Rule 415 under the Securities Act or any successor
rule providing for offering securities on a continuous basis (“Rule 415”), and
the declaration or ordering of effectiveness of such registration
statement(s) by the United States Securities and Exchange Commission (the
“SEC”).

 

d.                                      “Registrable Securities” means all of
the Commitment Shares and all of the Purchase Shares that may, from time to
time, be issued or become issuable to the Investor under the Purchase Agreement
(without regard to any limitation or restriction on purchases), and any and all
shares of capital stock issued or issuable with respect to the Purchase Shares
or the Commitment Shares or the Purchase Agreement as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
without regard to any limitation on purchases under the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

e.                                       “Registration Statement” means one or
more registration statements of the Company covering only the sale of the
Registrable Securities.

 

2.                                      REGISTRATION.

 

a.                                      Mandatory Registration.  The Company
shall, within twenty (20) days from the date hereof, file with the SEC an
initial Registration Statement on Form S-1 covering the maximum number of
Registrable Securities (which shall include all of the Initial Commitment
Shares) as shall be permitted to be included thereon in accordance with
applicable SEC rules, regulations and interpretations so as to permit the resale
of such Registrable Securities by the Investor under Rule 415 under the
Securities Act at then prevailing market prices (and not fixed prices), as
mutually determined by both the Company and the Investor in consultation with
their respective legal counsel, subject to the aggregate number of authorized
shares of the Company’s Common Stock then available for issuance in its Articles
of Incorporation. The Registration Statement shall register only the Registrable
Securities and no other securities of the Company.  The Investor and its counsel
shall have a reasonable opportunity to review and comment upon such Registration
Statement and any amendment or supplement to such Registration Statement and any
related prospectus prior to its filing with the SEC, and the Company shall give
due consideration to all such comments.  The Investor shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use its commercially reasonable efforts to have the Registration
Statement and any amendment declared effective by the SEC at the earliest
possible date. The Company shall use commercially reasonable efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act and available for the resale by the Investor of all of the
Registrable Securities covered thereby at all times until the date on which the
Investor shall have resold all the Registrable Securities covered thereby and no
Available Amount remains under the Purchase Agreement (the “Registration
Period”). The Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

b.                                      Rule 424 Prospectus.  The Company shall,
as required by applicable securities regulations, from time to time file with
the SEC, pursuant to Rule 424 promulgated under the Securities Act, the
prospectus and prospectus supplements, if any, to be used in connection with
sales of the Registrable Securities under the Registration Statement.  The
Investor and its counsel shall have a reasonable opportunity to review and
comment upon such prospectus prior to its filing with the SEC, and the Company
shall give due consideration to all such comments.  The Investor shall use its
reasonable best efforts to comment upon such prospectus within one (1) Business
Day from the date the Investor receives the final pre-filing version of such
prospectus.

 

c.                                       Sufficient Number of Shares
Registered.  As soon as practicable, but in any event not later than ten
(10) Business Days after the necessity therefor arises, subject to any limits
that may be imposed by the SEC pursuant to Rule 415 under the Securities Act,
the Company shall file one or more new Registration Statements (each, a “New
Registration Statement”) covering all of the Registrable Securities that were
not covered by the initial Registration Statement (subject to the limitations
set forth in Section 2(a)), it being hereby acknowledged and agreed that the
first such New Registration Statement shall cover all of the Additional
Commitment Shares. The Company shall use its commercially reasonable efforts to
cause each such New Registration Statement to become effective as soon as
practicable following the filing thereof.

 

d.           Offering.  If the staff of the SEC (the “Staff”) or the SEC seeks
to characterize any offering pursuant to a Registration Statement filed pursuant
to this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for

 

2

--------------------------------------------------------------------------------


 

resales by the Investor under Rule 415 at then-prevailing market prices (and not
fixed prices), or if after the filing of the initial Registration Statement with
the SEC pursuant to Section 2(a), the Company is otherwise required by the Staff
or the SEC to reduce the number of Registrable Securities included in such
initial Registration Statement, then the Company shall reduce the number of
Registrable Securities to be included in such initial Registration Statement
(with the prior consent, which shall not be unreasonably withheld, of the
Investor and its legal counsel as to the specific Registrable Securities to be
removed therefrom) until such time as the Staff and the SEC shall so permit such
Registration Statement to become effective and be used as aforesaid.  In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file one or more New Registration Statements in accordance with
Section 2(c) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the prospectus
contained therein is available for use by the Investor.  Notwithstanding any
provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to register Registrable Securities (and any related conditions to
the Investor’s obligations) shall be qualified as necessary to comport with any
requirement of the SEC or the Staff as addressed in this Section 2(d).

 

3.                                      RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2 including on any New
Registration Statement, the Company shall use its commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

 

a.                                      The Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
any registration statement and the prospectus used in connection with such
registration statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement or any New Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement or
any New Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
registration statement.

 

b.                                      The Company shall permit the Investor to
review and comment upon the Registration Statement or any New Registration
Statement and all amendments and supplements thereto at least two (2) Business
Days prior to their filing with the SEC, and not file any document in a form to
which Investor reasonably objects.  The Investor shall use its reasonable best
efforts to comment upon the Registration Statement or any New Registration
Statement and any amendments or supplements thereto within two (2) Business Days
from the date the Investor receives the final version  thereof.  The Company
shall furnish to the Investor, without charge any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to the
Registration Statement or any New Registration Statement.

 

c.                                       Upon request of the Investor, the
Company shall furnish to the Investor, (i) promptly after the same is prepared
and filed with the SEC, at least one copy of such registration statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits, (ii) upon the
effectiveness of any registration statement, a copy of the prospectus included
in such registration statement and all amendments and supplements thereto (or
such other number of copies as the Investor may reasonably request) and
(iii) such other documents, including copies of any preliminary or final
prospectus, as the Investor may reasonably

 

3

--------------------------------------------------------------------------------


 

request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Investor. For the avoidance of doubt, any
filing available to the Investor via the SEC’s live EDGAR system shall be deemed
“furnished to the Investor” hereunder.

 

d.                                      The Company shall use commercially
reasonable efforts to (i) register and qualify the Registrable Securities
covered by a registration statement under such other securities or “blue sky”
laws of such jurisdictions in the United States as the Investor reasonably
requests, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction. 
The Company shall promptly notify the Investor who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

e.                                       As promptly as practicable after
becoming aware of such event or facts, the Company shall notify the Investor in
writing of the happening of any event or existence of such facts as a result of
which the prospectus included in any registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare a supplement or amendment to such registration statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request).  The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a registration statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any registration statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.

 

f.                                        The Company shall use its commercially
reasonable efforts to prevent the issuance of any stop order or other suspension
of effectiveness of any registration statement, or the suspension of the
qualification of any Registrable Securities for sale in any jurisdiction and, if
such an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Investor of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

g.                                       The Company shall (i) cause all the
Registrable Securities to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (ii) secure designation and quotation of all the
Registrable Securities on the Principal Market.  The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section.

 

4

--------------------------------------------------------------------------------


 

h.                                      The Company shall cooperate with the
Investor to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to any registration statement and enable such certificates to
be in such denominations or amounts as the Investor may reasonably request and
registered in such names as the Investor may request.

 

i.                                          The Company shall at all times
provide a transfer agent and registrar with respect to its Common Stock.

 

j.                                         If reasonably requested by the
Investor, the Company shall (i) immediately incorporate in a prospectus
supplement or post-effective amendment such information as the Investor believes
should be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities;
(ii) make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable upon notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any registration statement.

 

k.                                      The Company shall use its commercially
reasonable efforts to cause the Registrable Securities covered by any
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

 

l.                                          Within one (1) Business Day after
any registration statement which includes the Registrable Securities is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
for the Company to deliver, to the transfer agent for such Registrable
Securities (with copies to the Investor) confirmation that such registration
statement has been declared effective by the SEC in the form attached hereto as
Exhibit A.  Thereafter, if requested by the Buyer at any time, the Company shall
require its counsel to deliver to the Buyer a written confirmation whether or
not the effectiveness of such registration statement has lapsed at any time for
any reason (including, without limitation, the issuance of a stop order) and
whether or not the registration statement is current and available to the Buyer
for sale of all of the Registrable Securities.

 

m.                                  The Company shall take all other reasonable
actions necessary to expedite and facilitate disposition by the Investor of
Registrable Securities pursuant to any registration statement.

 

4.                                      OBLIGATIONS OF THE INVESTOR.

 

a.                                      The Company shall notify the Investor in
writing of the information the Company reasonably requires from the Investor in
connection with any registration statement hereunder.  The Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

 

b.                                      The Investor agrees to cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of any registration statement hereunder.

 

c.                                       The Investor agrees that, upon receipt
of any notice from the Company of the happening of any event or existence of
facts of the kind described in Section 3(f) or the first sentence of 3(e), the
Investor will immediately discontinue disposition of Registrable Securities
pursuant to any

 

5

--------------------------------------------------------------------------------


 

registration statement(s) covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(f) or the first sentence of 3(e).  Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to promptly
deliver shares of Common Stock without any restrictive legend in accordance with
the terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of Section 3(e) and for which the Investor has not yet settled.

 

5.                                      EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company, provided that the Company
shall have no obligation to pay any costs or expenses incurred by the Investor,
including, without limitation, any attorney’s fees.

 

6.                                      INDEMNIFICATION.

 

a.                                      To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each Person, if any, who controls the Investor, the members, the
directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who controls the Investor within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in the
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement or any New Registration Statement  or (iv) any material
violation by the Company of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”).  The Company shall
reimburse each Indemnified Person promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with

 

6

--------------------------------------------------------------------------------


 

information about the Investor furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement, any New Registration Statement or any such amendment
thereof or supplement thereto, if such prospectus was timely made available by
the Company pursuant to Section 3(c) or Section 3(e); (ii) with respect to any
superseded prospectus, shall not inure to the benefit of any such person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
superseded prospectus was corrected in the revised prospectus, as then amended
or supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; (iii) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and
(iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investor pursuant to Section 9.

 

b.                                      In connection with the Registration
Statement or any New Registration Statement, the Investor agrees to indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement or any New Registration Statement, each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information about the Investor set forth on Exhibit B attached hereto and
furnished to the Company by the Investor expressly for use in connection with
such registration statement; and, subject to Section 6(d), the Investor will
reimburse any legal or other expenses reasonably incurred by any Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
sale of Registrable Securities pursuant to such registration statement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.

 

c.                                       Promptly after receipt by an
Indemnified Person or Indemnified Party under this Section 6 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable

 

7

--------------------------------------------------------------------------------


 

opinion of counsel retained by the indemnifying party, the representation by
such counsel of the Indemnified Person or Indemnified Party and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Indemnified Person or Indemnified Party and any other party
represented by such counsel in such proceeding.  The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

d.                                      The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

e.                                       The indemnity agreements contained
herein shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

7.                                      CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8.                                      REPORTS AND DISCLOSURE UNDER THE
SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, so long as the Investor owns Registrable Securities,
to use its reasonable best efforts to:

 

8

--------------------------------------------------------------------------------


 

a.                                      make and keep public information
available, as those terms are understood and defined in Rule 144;

 

b.                                      file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144;

 

c.                                       furnish to the Investor so long as the
Investor owns Registrable Securities, promptly upon request, (i) a written
statement by the Company that it has complied with the reporting and or
disclosure provisions of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investor to sell such
securities pursuant to Rule 144 without registration; and

 

d.                                      take such additional action as is
requested by the Investor to enable the Investor to sell the Registrable
Securities pursuant to Rule 144, including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Company’s Transfer Agent as may be requested from time to time by the Investor
and otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

9.                                      ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor.  The Investor may
not assign this Agreement or any rights or obligations under this Agreement
without the prior written consent of the Company, other than to an affiliate of
the Investor controlled by Jonathan Cope or Josh Scheinfeld; all of  whom agrees
to be bound by the terms and conditions of this Agreement.

 

10.                               AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the filing of
the initial Registration Statement with the SEC pursuant to Section 2(a) hereof.
Subject to the immediately preceding sentence, no provision of this Agreement
may be (i) amended other than by a written instrument signed by both parties
hereto or (ii) waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. Failure of any party to
exercise any right or remedy under this Agreement or otherwise, or delay by a
party in exercising such right or remedy, shall not operate as a waiver thereof.

 

9

--------------------------------------------------------------------------------


 

11.                               MISCELLANEOUS.

 

a.                                      A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

 

b.                                      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile or email (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses for such communications shall be:

 

If to the Company:

 

Aastrom Biosciences, Inc.

24 Frank Lloyd Wright Drive, Lobby K

Ann Arbor, MI 48106

Telephone:

(800) 556-0311

Facsimile:

 

E-mail:

 

Attention:

 

 

 

With a copy to (which shall not constitute notice or service of process):

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Telephone:

(617) 570-1000

Facsimile:

(617) 523-1231

E-mail:

mbloom@goodwinprocter.com

Attention:

Mitchell S. Bloom, Esq.

 

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:

312-822-9300

Facsimile:

312-822-9301

E-mail:

jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:

Josh Scheinfeld/Jonathan Cope

 

 

With a copy to (which shall not constitute notice or service of process):

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone:

(212) 801-9200

Facsimile:

(212) 801-6400

E-mail:

mariscoa@gtlaw.com

 

10

--------------------------------------------------------------------------------


 

Attention:

Anthony J. Marsico, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email account
containing the time, date, recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

c.                                       The corporate laws of the State of
Michigan shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting
the State of New York, County of New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

d.                                      This Agreement and the Purchase
Agreement constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement and the Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

e.                                       Subject to the requirements of
Section 9, this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties hereto.

 

f.                                        The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

g.                                       This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement.  This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission or by

 

11

--------------------------------------------------------------------------------


 

e-mail in a “.pdf” format data file of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

h.                                      Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

i.                                          The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

 

j.                                         This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

* * * * * *

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

THE COMPANY:

 

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Dominick C. Colangelo

 

Name: Dominick C. Colangelo

 

Title: President and Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ALEX NOAH INVESTORS, INC.

 

 

 

By:

/s/ Jonathan Cope

 

Name: Jonathan Cope

 

Title: President

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[Date]

 

 

 

[TRANSFER AGENT]

 

 

 

 

 

 

Re: [                    ]

 

Ladies and Gentlemen:

 

We are counsel to AASTROM BIOSCIENCES, INC., a Michigan corporation (the
“Company”), and have represented the Company in connection with that certain
Purchase Agreement, dated as of January 21, 2014 (the “Purchase Agreement”),
entered into by and between the Company and Lincoln Park Capital Fund, LLC (the
“Buyer”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Common Stock, no par value per share (the “Common Stock”), in
an amount up to Fifteen Million Dollars ($15,000,000) (the “Purchase Shares”),
in accordance with the terms of the Purchase Agreement.  In connection with the
transactions contemplated by the Purchase Agreement, the Company has registered
with the U.S. Securities & Exchange Commission the following shares of Common
Stock:

 

(1)                                 [                    ] shares of Common
Stock to be issued to the Buyer upon purchase from the Company by the Buyer from
time to time (the “Purchase Shares”).

 

(2)                                 [                    ] shares of Common
Stock which have been issued to the Buyer as a commitment fee (the “Commitment
Shares”).

 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, dated as of January 21, 2014 with the Buyer (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the resale of the Purchase Shares and the Commitment
Shares under the Securities Act of 1933, as amended (the “Securities Act”).  In
connection with the Company’s obligations under the Purchase Agreement and the
Registration Rights Agreement, on [                          ], 201[    ], the
Company filed a Registration Statement (File No. 333-[                  ]) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the resale of the Purchase Shares and the Commitment Shares.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [          ]
[A.M./P.M.] on [                    ], 201[    ] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Purchase Shares
and the Commitment Shares are available for resale under the Securities Act
pursuant to the Registration Statement and may be issued without any restrictive
legend.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

[Company Counsel]

 

 

 

 

 

By:

 

 

 

 

 

cc:

Lincoln Park Capital Fund, LLC

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO REGISTRATION RIGHTS AGREEMENT

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Registration Statement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 48,063 shares of our common stock.  Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus filed with the SEC in connection with the transactions
contemplated under the Purchase Agreement. Lincoln Park Capital, LLC is not a
licensed broker dealer or an affiliate of a licensed broker dealer.

 

--------------------------------------------------------------------------------